            Case 3:20-cv-05166-RJB-JRC Document 25 Filed 12/23/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10
        LONNIE RAY CARTER,                                 CASE NO. 3:20-cv-05166-RJB-JRC
11
                                  Plaintiff,               ORDER ADOPTING REPORT AND
12              v.                                         RECOMMENDATION
13      ASHLEY A. ZUBER et al.,
14                                Defendants.

15

16

17
            THIS MATTER comes before the Court on the Report and Recommendation of
18
     Magistrate Judge J. Richard Creatura. Dkt. 22. The Court has reviewed the Report and
19
     Recommendation, to which there are no objections, the remaining record, and does hereby find
20
     and ORDER: the Court adopts the Report and Recommendation. All claims are dismissed
21
     except the claims against defendants for alleged violations of plaintiff’s Eighth Amendment
22
     rights, which survive.
23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
            Case 3:20-cv-05166-RJB-JRC Document 25 Filed 12/23/20 Page 2 of 2




 1          The dismissal of plaintiff’s claims against defendants for alleged violations of the Sixth

 2   and Fourteenth Amendments and 42 U.S.C. § 1985 is without prejudice and with leave to amend.

 3   Plaintiff may amend his complaint regarding these claims to cure the deficiencies noted in the

 4   Court’s Order and, if he does so, shall file his amended complaint within thirty (30) days from

 5   the date of this Order. Plaintiff must also include his claims against defendants under the

 6   Eighth Amendment because an amended complaint supersedes the original complaint. Plaintiff

 7   does not have leave to amend his claims against defendants under the Fifth Amendment and 18

 8   U.S.C. § 242.

 9          IT IS SO ORDERED.

10          The Clerk shall send uncertified copies of this Order to plaintiff and Judge Creatura.

11          Dated this 23rd day of December, 2020.

12

13
                                          A
                                          ROBERT J. BRYAN
                                          United States District Judge
14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
